Maeshael, J.
(concurring). I concur in the decision in this case and the opinion so far as it goes, but would be better satisfied if the result were placed on a broader foundation.
There may be some question, though I think it is properly resolved in appellants’ favor, as to whether the drainage scheme will injuriously affect the navigability of Rock river proper. If it be a fact that such scheme would increase the amount of water in the river, the decision would be somewhat illogical. There can be no question whatever but that the execution of the plan proposed would destroy the artificial expansion of water known as Hustisford Lake, which it appears from the evidence is navigable under the settled law of this state.
Now the artificial condition of the lake having existed for over twenty years — some fifty years in fact, — it has become, in a legal sense, a natural condition. The body of water is subject to the same rules as those governing lakes such as Lake Winnebago, the lakes around the city of Madison, or any of the well-known navigable lakes of the state. The title to the bed long ago passed from private to public ownership. It passed under the great trust vested in the state for public purposes incident to navigable waters at common law, which trust, as it has been said, the state is powerless to abdicate. Smith v. Youmans, 96 Wis. 103,10 N. W. 1115; *237Mendota Club v. Anderson, 101 Wis. 479, 78 N. W. 185; Pewauhee v. Savoy, 103 Wis. 271, 79 N. W. 436. That principle is of inestimable value to the people. It should be vindicated upon all proper occasions. While the reclamation of waste land is important the preservation of the navigable waters of the state, as a matter of public policy, is of paramount importance. It were better to create more inland bodies of navigable water than to destroy those we have, even if the right of destruction exist.
This case goes upon the ground that the injurious interference with navigable water is, at least, of such doubtful policy that nothing short of unmistakable language in a legislative enactment authorizing the same should be held to have been so intended, and applying that to the law in question-no such intention is expressed. There is no need for going further, but it is proper to say in passing that whether the legislature could authorize the destruction of a navigable lake is so very doubtful that it were better not to say anything liable to be construed as suggesting the existence of such power. Generally speaking, a trustee can never rightfully destroy the subject of the trust even by the consent of the cestui que trust if thereby the dominant purpose of the donor would be defeated. Why the great trust under which the public waters of the state are held is not governed by that rule is difficult to perceive.
The most significant reason in my judgment why the drainage scheme in question is not legitimate is that it contemplates the destruction of a navigable lake.
Siebecicee, J., concurs in the foregoing opinion by MARSHALL, J.